Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach, or otherwise render obvious, the claimed inventions as recited in independent claims 1, 15 and 17 comprising, inter alia, an endoscope comprising: a handle comprising: a housing; a lever on an outer surface of the housing; a gear system positioned in the housing and operatively coupled to the lever, the gear system including: a first gear coupled to the lever, the first gear having a plurality of first teeth positioned about an annular surface of the first gear; a pinion operatively coupled to the first gear, the pinion having an outer surface including a plurality of second teeth configured to cooperate with the plurality of first teeth; a worm gear coaxially coupled to the pinion; a gear nut positioned about the worm gear, the gear nut including a first post and a second post extending laterally outward from the gear nut; a first quadrant contacting the first post such that as the gear nut moves in a first direction along a length of the worm gear the first post contacts the first quadrant to urge the first quadrant to pivot about a second axis; and a second quadrant contacting the second post such that as the gear nut moves in a second direction opposite the first direction along a length of the worm gear the second post contacts the second quadrant to urge the second quadrant to pivot about a third axis collinear with the second axis.
Nakamura et al. (US 2012/0071722 A1) discloses an endoscope comprising: a handle (12) comprising: a housing (12); a lever (40) on an outer surface of the housing; a gear system positioned in the housing and operatively coupled to the lever, the gear system including: a first gear (58; Fig. 4) coupled to the lever (40), the first gear (58) having a plurality of first teeth positioned about an annular surface of the first gear (Fig. 
Like Nakamura, Carroux et al. (US 2014/0316202 A1) discloses an endoscope having a gear system wherein a worm gear (128) is coaxially coupled to the pinion (126; Figs. 13 and 14) and a gear nut (130) positioned about the worm gear (128). However, Carroux does not disclose the other elements of the claimed handle and gear system. 
Other prior art references, such as Omoto (US 2014/0012089 A1) and Takayama (US 4559928), disclose an analogous endoscope having an analogous gear system. However, they do not specifically disclose the worm gear being coaxially coupled to the pinion or a gear nut positioned about the worm gear and including a first post and a second post extending laterally outward from the gear nut, in combination with the other elements of the claim.
The prior art of record does not teach, or otherwise render obvious, the claimed inventions as recited in independent claims 1, 15 and 17 comprising the claimed gear 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kishioka 		US 2011/0208002A1	Endoscope Apparatus

Leong et al.		US 2019/0350440A1	Video Endoscope With Flexible
 	Tip

Campbell et al.	US 2014/0088497A1	Steerable Catheter With Brake 
	Assembly

Krupa et al.	US 2008/0214896A1	Endoscope With Detachable			Elongation Portion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYNAE E BOLER/Examiner, Art Unit 3795    

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795